DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on March 11, 2019.
Claims 1, 4-10 are pending and have been examined.
Entry of the amendments prior examination from the applicant is acknowledged.  
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on March 11, 2019; August 6, 2019; October 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
       The drawings filed on March 11, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S51” from the applicant’s specifications ¶0130-131 from the applicant’s specifications has a typo in its respective Fig. 23 in where “S51” box should be corrected to “Select [a T]rain”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: In limitations 1-3 in independent claim 1:  
Prong 1: Uses placeholder(s) as elements such as:
a model generation unit
an analysis unit 
and an output unit 
Prong 2: These elements have the modified functional language, respectively: 
to generate a statistical model of a delay time of each of the mobile bodies to a plan schedule…
to execute at least one of the past result analysis processing of classifying a first delay time… 
and to display a processing result of the past result analysis processing or the future prediction analysis processing in a predetermined representation form.
Prong 3: These elements are not further modified by sufficient structure or material for performing the claimed function.

In limitation 1 in dependent claim 4:  
Prong 1: Uses a placeholder as an element such as a delay time refinement unit
Prong 2: This element has the modified functional language, respectively: to calculate, the first delay time by excluding a secondary delay from a fifth delay time…
Prong 3: This element is not further modified by sufficient structure or material for performing the claimed function.

Because these claims limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 - 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As describe above, the disclosure does not provide adequate structure to perform the following claimed functions of: 
A) In independent claims 1 and 6: 
“a model generation unit to generate a statistical model of a delay time of each of the mobile bodies to a plan schedule…” – According to the applicant’s specifications in ¶0008-09, merely mentions the use of a “statistical model” that is generated from a “model generation unit”, but does not mention how this “generation” is being done. As for ¶0020 from the specifications, the applicant further mentions a “delay model” is a “statistical model” of a “delay time” that is defined as a “function” with “delay factors as variables” and the “degree (weight) influence of each delay factor on the delay of a train as a coefficient of the corresponding variable.” Therefore, a lack of description exists when trying to understand the how or what are the specific undertaking steps to accomplish the claimed function.  
B) In Claim 4: 
“A delay time refinement unit to calculate the first delay time by excluding secondary delay from a fifth delay time that is a delay time of the mobile body calculated on the basis of the plan schedule and the actual schedule...” – This “calculating” step seems to be a subtraction of the “secondary delay” which this delay is further explained in ¶0049 and as an example ¶0053 of the specifications and referring to Figs 4 and 7. However, the “fifth delay time”, which is used to subtract it from the “second delay”, is not defined and the applicant did not disclosed it in the specifications.  
Therefore, for the above reasons the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Finally, the specification with the original claims as both originally filed in March 11, 2019, fails to provide written description support for the amended limitations, later filed in November 19, 2021 and introduced in the independent claim 1 as a "...fourth delay time" and the "fifth delay time".  The specification, figures, and originally filed claims, do not disclose these elements that has been newly added to the claims. The newly added limitations of a “fourth and fifth delay times” are considered to be new subject matter that is not supported by the specification and/or the figures as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of  “a model generation unit to generate a statistical model of a delay time of each of the mobile bodies to a plan schedule…", "an analysis unit to execute at least one of the past result analysis processing of classifying a first delay time…" and "an output unit to display a processing result of the past result analysis processing or the future prediction analysis processing in a predetermined representation form.” from claim 1 and 6 and “a delay time refinement unit to calculate the first delay time by excluding secondary delay from a fifth delay time that is a delay time of the mobile body calculated on the basis of the plan schedule and the actual schedule...” from claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform these functions. Moreover, the specification merely states the claimed functions of "generating, executing, and displaying" for independent claims 1 and 6 and "calculating" for claim 4. Thus, there is no disclosure of any particular structure, either explicitly or inherently, to perform such functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Also, claims 1, 4 and 6 recite the following indefinite terms or concepts and limitations:
Represented in independent claim 1 (for claims 1 and 6): 
The first limitation after the preamble (lines 1-5 in p.2) recites: 
a model generation unit to generate a statistical model of a delay time of each of the mobile bodies to a plan schedule that is a transport schedule preplanned for the mobile body in each predetermined section on the basis of the plan schedule, an actual schedule that is a daily travel result of the mobile body, and actual values of respective delay factors in the section in chronological order

Firstly, the examiner understands that “statistical model” is to be generated from “a delay time of each mobile bodies” to plan a schedule which is a preplanned “transport schedule for the mobile body in each predetermined section on the basis of the plan schedule”. However, it is not clear how and what type of “statistical model” is being generated and which are the derived specific steps that should be taken to accomplish this “generation” step, which is also because the claim language is unclear and hard to understand or to make sense of, as it is poorly written. Finally, the “predetermined section” and the “section” are not clear of what the applicant is referring to, as the claim does not recite what this “section” is in a clear context and it is hard to understand how the “predetermined section” relates to the claimed step of generating the “statistical model”. Although, an effort was done by the applicant to disclose it in ¶0019 of the specifications is still unclear for the “section” which is a broad term and how this is related to the step at hand. Thus, these terms are considered to be indefinite.
The second limitation in claim 1 (lines 6-13 in p.2) recites:
an analysis unit to execute at least one of past result analysis processing of classifying a first delay time that is a delay time of the mobile body in the section into second delay times that are delay times of the delay factors in the section of the mobile body on the basis of the generated statistical model and the actual values of the delay factors and future prediction analysis processing of predicting a third delay time that is a delay time of a requested mobile body in the section on the basis of the statistical model and assumed values of the delay factors with respect to a new plan schedule;

Here, the above recitation and its claim language is hard to follow as it is not properly drafted. But walking through its context an “analysis unit” executes “at least one of past result analysis processing of classifying a first delay time” which means that there is more than one “past result analysis processing”, but this is not clear how many they are and from among which these past results are taken from to analyze and process, which opens the possibility of having a claim language that allows for other inputs that are not well defined. Moreover, it also recites “the section” which is still undefined. Therefore, this limitation is unclear and indefinite as well.
The last limitation in claim 1 (lines 20-21 & 1-3 in p.3-4) recites:
wherein the representation form is a form of displaying a line segment of a color tone corresponding to the magnitude of the fourth delay time or the third delay time by overlapping with a part corresponding to a corresponding section of a line segment representing a schedule of a corresponding mobile body in a diagram of the plan schedule.
Finally, in this last limitation, recited an overlapped “part corresponding to a corresponding section of a line segment” that represents a schedule of the corresponding body in the plan schedule diagram. However, this part that corresponds to a “line segment” section is not defined either and is unclear what part of the diagram this limitation is referring to. 

B) Dependent claim 4 recites and indefinite term in the following limitation (lines 1-5):
a delay time refinement unit to calculate the first delay time by excluding secondary delay from a fifth delay time that is a delay time of the mobile body calculated on the basis of the plan schedule and the actual schedule, in each of the sections of each of the mobile bodies, wherein the model generation unit generates a statistical model of a delay time of the mobile body to the plan schedule in each of the sections on the basis of the first delay time calculated by the delay time refinement unit. 

This “delay time refinement unit” is calculating the “first delay time” based on plan and actual schedules for “each of the sections”, and as stated before this “sections” are unclear and indefinite of which “sections” are being referred to, from the “mobile bodies”. Therefore, the main issue is that the claim language used to recite the “calculating” step is not clear as well, as it is not recited what it requires for the first delay time calculation to be completed. Finally, the same issue would apply for the functional step of generating the statistical model for “each of the sections” as mentioned previously for claims 1 and 6.

Therefore, the scope of what is claimed is not clear for these reasons and claims 1, 4 and 6 are considered to be indefinite as in these claims limitations there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (Also, refer to MPEP 2143.03), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Thus, as pointed above the totality of these limitations renders indefiniteness. 

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4 - 10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1 and 6. Step 1: the claimed invention falls under statutory categories of a machine and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 …generate a statistical model of a delay time of each of the mobile bodies to a plan schedule that is a transport schedule preplanned for the mobile body in each predetermined section on the basis of the plan schedule, an actual schedule that is a daily travel result of the mobile body, and actual values of respective delay factors in the section in chronological order; 
wherein: 
…to execute at least one of past result analysis processing of classifying a first delay time that is a delay time of the mobile body in the section into second delay times that are delay times of the delay factors in the section of the mobile body on the basis of the generated statistical model and the actual values of the delay factors and future prediction analysis processing of predicting a third delay time that is a delay time of a requested mobile body in the section on the basis of the statistical model and assumed values of the delay factors with respect to a new plan schedule; and 
…to display a processing result of the past result analysis processing or the future prediction analysis processing in a predetermined representation form, 
wherein …: 
in the past result analysis processing, calculates a fourth delay time by multiplying the second delay times by magnifications designated to the delay factors respectively and adds up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies; and 
in the future prediction analysis processing, with respect to the new plan schedule, calculates the third delay time by multiplying fifth delay times that are delay times of the respective delay factors calculated on the basis of the statistical model and the assumed values of the delay factors by magnifications designated to the delay factors respectively and adding up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies, 
wherein … displays the fourth delay time calculated in the past result analysis processing or the third delay time calculated in the future prediction analysis processing in the predetermined representation form, and 
wherein the representation form is a form of displaying a line segment of a color tone corresponding to the magnitude of the fourth delay time or the third delay time by overlapping with a part corresponding to a corresponding section of a line segment representing a schedule of a corresponding mobile body in a diagram of the plan schedule.

These limitations, based on what the examiner can generally interpret following the specifications and the claims as a whole, describe a system and a method for identifying decision factors and categorizing urban development/decline and other economic situation information to efficiently calculate and determine railway transport schedule times of trains and reduce them for passenger convenience and to increase railway company. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of engaging in commercial or legal interactions by evaluating railway transport schedule times, assign decision factors to determine and reduce passenger travelling or delay time schedules, and efficiently increase a railway company profitability. As disclosed in the specification, this invention “proposes a schedule analysis support device and a method that can [[more]] reduce work time and facilitate work in the analysis of a schedule”. Thus, it could also represent a certain method of organizing human activities in the form of fundamental economic principles or practices by mitigating risk of “schedule disturbances” through statistical modelling or bad services and by complying with insurance or policies of travelling time guarantees for passengers. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the independent claim set 1 and 6 as a whole, while looking for their additional element(s) of  A schedule analysis supporting device (from claim 1 and 6), a model generation unit; an analysis unit and an output unit (from claim 1), individually and in combination, merely are used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 


As for dependent claim 4, it recites the additional element(s) of a delay time refinement unit which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Finally, the examiner would like to note and anticipate that eligibility concerns exist when examining the elements mentioned above in view of 112 (f) which are raising indefiniteness issues, when the invention’s claimed limitations as disclosed in the applicant specifications are further considered.

Step 2B: For claims 1 and 6, these claims recite the additional elements: A schedule analysis supporting device (from claim 1 and 6), a model generation unit; an analysis unit and an output unit (from claim 1) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 4 – 5 and 7 – 10, these covers or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 4, 5 and 9 – 10: further describes the abstract idea of the schedule analysis supporting device system and the first delay time calculation based on the planned and actual schedule for each mobile body per sections including their generated statistical model.
Claims 7 – 8: further describes the abstract idea of the schedule analysis supporting device system and the third and fourth delay time calculation and their display through a line segment that represents their magnitude overlapped with a corresponding mobile body in a plan schedule’s diagram.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoki K (JP Pub No. 2019123479A) is pertinent because it “relate to a delay time analysis device, a delay time analysis method, and a train operation support system.”
Kesler (U.S. Pub No. 20170060792 A1) is pertinent because it is “generally related to mobile platform management and, more particularly, to systems, apparatus, and methods for schedule and maintenance management of mobile platforms such as aircraft”.
Thies (U.S. Pub No. 20140088865 A1) is pertinent because it is “a scheduling system is provided for improving the routing performance of a plurality of objects moving through a transportation network. In one preferred application, a train scheduling system is improved by using an artificial neural network (ANN) to determine the trains' arrival times at various points in the network.”
Wang (U.S. Pub No. 20160055275 A1) is pertinent because it “relates to computer-implemented methods, devices, and systems for providing a model that models flight-related parameters for one or more flights to be simulated.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687